Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
The prior arts fail to teach or fairly suggest a semiconductor memory array comprising a plurality of multi-port semiconductor memory cells arranged in a matrix of rows and columns, wherein each said multi-port semiconductor memory cell comprises:
a plurality of bipolar devices;
a common base region of a first conductivity type configured to store a charge that is indicative of a memory state of said memory cell; wherein adjacent ones of each of said bipolar devices are separated by a conductive region having a second conductivity type; wherein said common base region is shared among said plurality of bipolar devices; and a control circuit configured to apply bias to said conductive region having a second conductivity type (claim 20).
Additionally, the prior arts fail to disclose that the current flowing through each of said bipolar devices is a function of said charge stored in said common base region; and a control circuit configured to apply bias to said conductive region having a second conductivity type (claim 27).
Additionally, the prior arts fail to disclose that the adjacent ones of each of said plurality of floating body transistors are separated by a respective one of the plurality of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788.  The examiner can normally be reached on M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/VIET Q NGUYEN/Primary Examiner, Art Unit 2827